—In an action for divorce and ancillary relief, the husband appeals from an order of the Supreme Court, Nassau County (O’Shaugnessy, J.), dated July 30, 1992, which denied his motion to disqualify Dane & Dane as counsel for the plaintiff.
Ordered that the order is affirmed, with costs.
We find that the Supreme Court properly exercised its discretion in denying the husband’s motion. The husband’s delay of almost a year in bringing the matter to the court’s attention supports a finding that the motion, which was made on the eve of trial, was made in bad faith, in order to delay the proceedings, or to secure a tactical advantage (see, Lucci v Lucci, 150 AD2d 650, 652; Severino v DiIorio, 186 AD2d 178, 180). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.